Citation Nr: 1417340	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  08-08 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from January 31, 1995, to October 7, 1995, from November 19, 2004, to December 13, 2005, and from September 8, 2007, to April 2, 2008.  

This appeal to the Board of Veterans' Appeals (Board) arises from a November 2007 rating decision by the RO, which denied the Veteran's claims seeking entitlement to service connection for hepatitis C, bilateral ear condition, and posttraumatic stress disorder (PTSD).  The Veteran perfected a timely appeal to the Board, which contested the denial of the aforementioned claims.  See Notice of Disagreement (NOD), dated November 2007; Statement of the Case (SOC), dated March 2008; and Substantive Appeal (VA Form 9), dated March 2008.

In September 2009, the Board remanded the aforementioned issues to the RO for purposes of scheduling the Veteran for a Video-conference hearing before the Board.  In March 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  At that hearing, the Veteran withdrew his appeal concerning the issue of entitlement to service connection for a left ear disorder.  A written transcript of this hearing has been reviewed and associated with the Veteran's claims file.  In July 2010, the Board remanded the remaining three issues to the RO for additional development.

In an April 2012 rating decision, the RO granted service connection for chronic serous otitis media of the right ear, evaluated at zero percent, effective from December 14, 2005.  By that same rating action, the RO also granted service connection for PTSD with a 30 percent rating effective from December 14, 2005, with the 30 percent rating continued and confirmed from April 3, 2008, and with a 50 percent rating effective from October 13, 2010.  The Veteran was notified of these determinations by a VA letter, dated April 2010, and was advised of his appellate rights.  Since the information of record indicates that the Veteran has not filed a NOD contesting either the effective dates or the levels compensation assigned for the right ear condition and the PTSD, following the grant of service connection, these two issues are no longer a part of the current appeal.  See Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

A July 2012 Board decision denied the Veteran's claim for service connection for hepatitis C.  The Veteran appealed the July 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2013, pursuant to a May 2013 Joint Motion for Vacatur and Remand, the Court issued an Order that vacated the Board's decision denying service connection for hepatitis C, and remanded the claim to the Board for further proceedings.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA medical records dated from July 2012 to April 2013, are potentially relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the Joint Motion for Vacatur and Remand and a close review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim.

The Veteran has alleged that he has developed hepatitis C as a result of his military service.  Specifically, the Veteran testified at his March 2010 Board hearing that he contracted hepatitis C when he received immunizations while in basic training from an air gun which had been contaminated with blood.  He reported that when getting inoculated in service, he witnessed other inductees "bleeding down the arms" after receiving air gun injections.  Additionally, the Veteran's immunization records for all of his periods of active duty confirm that he was administered immunizations throughout his military service and during basic training.  As there is no evidence to contradict the Veteran's reports, they are therefore accepted as credible.

The Board notes that there are March 2007 and October 2010 VA examination reports of record in which the examiners found that the Veteran's hepatitis C was less likely than not related to service due to the fact that he had hepatitis C risk factors prior to service, including cocaine use and possible other illicit drug use.  However, these VA examiners did not address the Veteran's reports of in-service air gun inoculations, which the VA Secretary has recognized as a "biologically plausible" transmitter of hepatitis C.  See VBA Fast Letter 04-13 (June 29, 2004).  

Given the evidence outlined above, it remains unclear to the Board whether the Veteran's in-service air gun inoculations were a causative factor leading the Veteran to contract hepatitis C.  Therefore, the Board finds that the Veteran should be afforded another appropriate VA examination with medical opinion concerning whether the Veteran's hepatitis C arose during service or is otherwise related to any incident of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Furthermore, the Board notes that additional VA medical records dated from July 2012 to April 2013 have been associated with the Veteran's Virtual VA file.  Moreover, in February 2014, the Veteran submitted January 2014 statements from his wife, social worker, and VA physician, as well as additional medical treatise information regarding how hepatitis C could be caused by air gun injections.  His February 2014 90-Day Letter Response Form indicated that he wished for his case to be remanded back to the Agency of Original Jurisdiction for review of his newly submitted evidence.  Therefore, as other development is needed, the Board will also remand the claim to the RO for readjudication with consideration of the newly submitted evidence.  38 C.F.R. § 20.1304(c) (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to obtain a medical opinion determining whether the Veteran's hepatitis C is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner is asked to provide an opinion addressing the following question:  is it at least as likely as not (50 percent or greater probability) that the Veteran's in-service air gun inoculations contributed in any way to the Veteran contracting hepatitis C many years after service?  In making this assessment, the examiner is to consider the VBA Fast Letter 04-13 (June 29, 2004), the medical treatise information submitted by the Veteran, and any other pertinent medical data and/or medical literature, which may reasonably illuminate the medical analysis in the study of this case.  The examiner should provide a rationale that fully explains the basis for the conclusions reached.

2.  After the development requested above has been completed, as well as any additional development deemed necessary, re-adjudicate the issue of entitlement to service connection for hepatitis C.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



